Order, entered March 5, 1968, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $30 costs and disbursements to defendants-appellants, and plaintiff’s motion for leave to conduct disclosure proceedings, considered as a renewal of an application for such leave, denied. Plaintiff’s failure to seek disclosure proceedings for a period of three and one-half years after joinder of issue and its gross delay in the prosecution of the action precludes its present attempt to conduct such proceedings following the filing by defendant of a note of issue and statement of readiness. Inasmuch as plaintiff has failed to present any reasonable explanation for its inaction and inordinate delay, it was an improvident exercise of discretion for Special Term to grant plaintiff’s motion on renewal thereof. (See Jacobs v. Peress, 23 A D 2d 483; Morrison v. Snead Schools of Golf, 13 A D 2d 986; Cerrone v. S’Doia, 11 A D 2d 350; La Porte v. Bertolino, 25 Misc *5222d 783; Prior v. Murray, 17 Misc 2d 505.) Concur — Eager, J. F., Steuer, Capozzoli, MeGivern and Rabin, JJ.